IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20875
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

CAL HENRY JOHNSON,
also known as Cal Henry Mathews,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-510-ALL
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Cal Henry Johnson appeals from the judgment revoking his

probation and imposing a term of imprisonment to be followed by a

term of supervised release.    Johnson contends that the district

court plainly erred when it delegated to the probation office the

authority to set the amount and timing of payments toward the

cost of a court-ordered mental health program.    Johnson’s

argument is foreclosed by our opinion in United States v. Warden,

291 F.3d 363 (5th Cir. 2002).

     AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.